Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-14, drawn to a method for removing debris from a hydrocarbon fluid stream, classified in E21B 43/34.
II. Claims 15-21, drawn to a method for servicing a hydrocarbon production apparatus, classified in E21B 43/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different mode of operation, function or effect wherein Invention II is for removing debris from a hydrocarbon fluid flow stream using a baffle in a conduit and Invention III is for servicing a hydrocarbon production apparatus for connecting and disconnecting a receptacle to the apparatus  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

During a telephone conversation with Mr. Matthew Wernli on 9/27/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 2-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This application is in condition for allowance except for the presence of claims 15-21 directed to invention non-elected without traverse.  Accordingly, claims 15-21 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-Specification, paragraph [0001], Line 2:
	Between “2017, ” and “the”, the following has been inserted:
	--issued as U.S. Patent No. 10,625,181, --.
-Non-elected claims 15-21 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 2013/0032549 A1 (hereinafter referred to as “Brown”) is considered closet prior art to the claimed invention of claim 2.
Brown discloses (Figure 2) a method of using a hydrocarbon production system, the system comprising a hydrocarbon production piping configured to connect to a wellhead (paragraph 0001, 0014) and a hydrocarbon production apparatus (paragraph 0001, 0002), the apparatus comprising: 								a first conduit (42) comprising an inlet (40) and an outlet (48) and a flow path that extends between the inlet and the outlet, the flow path configured to receive a flow of a a first baffle that is coupled to a first portion of an inner surface of the first conduit between the inlet and the outlet, the first baffle comprising a first dimension that is a vertical projection of the first baffle orthogonal to a longitudinal axis of the first conduit; separating at least a portion of the debris from the hydrocarbon fluid with a second baffle coupled to a second portion of the inner surface of the first conduit between the inlet and the outlet, the second baffle comprising a second dimension that is a vertical projection of the second baffle orthogonal to the longitudinal axis of the first conduit, a sum of the first and second dimensions equal to or less than a diameter of the first conduit; directing, based at least in part on the orientation of the first and second baffles, the separated debris from the flow path of the first conduit into a flow path of a second conduit; directing the separated debris from the flow path of the second conduit into a debris receptacle of the second conduit that is angularly connected to the first conduit between .												
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on 4/7/2020.  These drawings are acceptable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
9/28/21